Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 1 of 21




                           UNITED STATES DISTRICT COURT OF
                            SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:19-cv-24704-JEM

  BLUEGREEN VACATION UNLIMITED,
  INC., a Florida corporation; and
  BLUEGREEN VACATIONS CORPORATION,
  a Florida corporation,

                        Plaintiffs,

  v.

  THE MONTGOMERY LAW FIRM, LLC, a
  Missouri limited liability company;
  MONTGOMERY & NEWCOMB, LLC, a
  Missouri limited liability company; M. SCOTT
  MONTGOMERY, an individual; W. TODD
  NEWCOMB, an individual; PRINCIPAL
  TRANSFER GROUP, LLC, a Missouri limited
  liability company; CLS, INC. d/b/a ATLAS
  VACATION REMEDIES and also d/b/a
  PRINCIPAL TRANSFER GROUP, a Missouri
  corporation; JASON LEVI HEMINGWAY, an
  individual; and SQUARE ONE
  DEVELOPMENT GROUP, INC.

                    Defendants.
  _________________________________________

                 LAWYER DEFENDANTS’ AMENDED COUNTERCLAIM

         Defendants, THE MONTGOMERY LAW FIRM, LLC (“Montgomery Law”)

  MONTGOMERY          &    NEWCOMB         (“M&N     Law”),    M.      SCOTT   MONTGOMERY

  (“Montgomery”), and W. TODD NEWCOMB (“Newcomb”) (cumulatively, the “Lawyer

  Defendants”), hereby file their Amended Counterclaim against BLUEGREEN VACATION

  UNLIMITED, INC. and BLUEGREEN VACATIONS CORPORATION (together, the

  “Bluegreen Defendants”) pursuant to Rule 15(a)(1), Fed. R. Civ. P.

                                           The Parties



                                                 1
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 2 of 21




         1.      M&N Law is a Missouri limited liability company, whose principal place of

  business is located at 435 E. Walnut Street, Springfield, MO 65806.

         2.      M&N Law is owned and managed by Montgomery and Newcomb.

         3.      M&N Law is in the business of providing legal services to clients, including those

  desiring to change their relationship with Bluegreen Defendants. M&N Law primarily provides

  legal services primarily through attorneys M. Scott Montgomery and W. Todd Newcomb, who are

  licensed to practice law in Missouri.

         4.      Bluegreen Defendants are in the business of developing, selling, and managing

  timeshare interests. Bluegreen Defendants’ fraudulent, high-pitched sales tactics are the most

  distinctive element of its business model.

                                          Timeshare Interests

         5.      In order to offer timeshare interests, Bluegreen Defendants develop commercial

  real estate designed for people to spend holidays.

         6.      In their attempt to maximize profit from this real estate, Bluegreen Defendants offer

  consumers an opportunity to “own” certain times at a particular piece of real estate. Thus,

  timeshare companies such as Bluegreen Defendants divide occupancy of a particular piece of real

  property, such as a specific room, into time-based intervals. The timeshare companies then sell

  these intervals, with the purchaser owning a time-based interval for real property in common with

  many other persons, sometimes hundreds or even thousands of people.

         7.      The timeshare itself is an agreement or arrangement in which parties share the

  ownership of or right to use property. These timeshares usually consist of one-week intervals. For

  example, a typical timeshare interest for Week 20 in Unit 1701 would permit the owner the right

  of sole occupancy during Week 20 in Unit 1701, but only Week 20. Staggering annual, quarterly,




                                                   2
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 3 of 21




  or monthly maintenance fees usually accompany this obligation and can increase without the input

  of the owners. There are also vacation clubs and points programs, involving timeshares across

  multiple properties.

         8.      Not all timeshares are for fixed weeks. Sometimes the interest is for a “floating”

  week that can be assigned to a particular week in the year. This particularly grieves timeshare

  interest owners because the most popular weeks are frequently unavailable or book quickly,

  leading to a timeshare interest worth much less than the purchaser had originally considered.

         9.      Bluegreen Defendants’ timeshare interests are not real estate in a traditional sense,

  but they are often governed by and subject to the same documents and laws that apply to real estate.

  Deeds are not often used anymore, because grantees can escape deeds by using them to give an

  interest back to a grantor. But mortgages, promissory notes, contracts for sale and purchase, doc

  stamps, and closings are hallmarks of Bluegreen Defendants’ sales of timeshare interests.

         10.     Bluegreen Defendants sell their timeshare interests to the public for many

  thousands of dollars, sometimes upwards of hundreds of thousands of dollars. If a consumer does

  not use their interest in a given year, then the effect is pure economic waste for the consumer.

  Bluegreen Defendants attempt to trap consumers into allegedly valid contractual relationships,

  requiring these consumers to pay off absurdly-priced timeshare interests and to be subject to

  oppressive, ever-increasing maintenance fees for the rest of their natural lives.

         11.     In arriving at its pricing for timeshare interests, Bluegreen Defendants aggressively

  price the interests to charge whatever the market can bear without regards to actual work, labor,

  and sometimes, even the initial construction or development cost. Market pricing is, however,

  affected by time of the year, as this is correlated to demand for the timeshare.




                                                   3
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 4 of 21




         12.     Consumers who try to sell their timeshare interests discover that their timeshare

  interests are worth dramatically less, usually almost nothing.

         13.     But even Florida Statutes have codified the relative worthlessness of timeshare

  interests hawked by companies like Bluegreen Defendants on the unwary public. §192.037, Fla.

  Stat., addresses the valuation of timeshares for ad valorem property tax purposes. §192.037(10),

  Fla. Stat., first requires appraisers to consider the resale market when arriving at pricing for

  timeshares. But, according to §192.037(11), Fla. Stat., “[i]f there is an inadequate number of

  resales to provide a basis for arriving at value conclusions,” then property appraisers shall discount

  the original purchase price in half.

         14.     In fact, consumer resale values are far, far less than half of the original purchase

  price in virtually all cases. For most, the resale value is somewhere between $0 and $100. But for

  many, the actual value of these timeshare interests is negative due to maintenance fees.

                                         The Timeshare Industry

         15.     There is no other comparable industry that permits a product to be sold at such

  outrageous prices, only to have such a product be essentially worthless. Imagine purchasing a new

  Ford F-150 truck for $40,000.00 on August 1 of a year, then only being able to sell it for $1 on

  August 15. In the old vernacular, we would call that car a “lemon.”

         16.     Truly, the timeshare interest industry is America’s last legal fraud.

         17.     But it is a lucrative fraud. From 2016 to 2019, Bluegreen Defendants’ revenues

  increased each year from approximately $571 million in 2016 to $652 million in 2019.

         18.     Earnings, however, went down, from about $170 million in 2016 to $116 million

  in 2019. This is a precipitous and unhealthy drop.




                                                    4
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 5 of 21




         19.     Bluegreen Defendants decided to pursue litigation against the Lawyer Defendants,

  including M&N Law among others, in a strategic move to stop the bleeding.

         20.     Bluegreen Defendants have coordinated their litigation strategy in this case, and

  other cases, by featuring the same legal counsel, coordinating through the American Resort

  Development Association (“ARDA”), and otherwise coordinating marketing, pricing, and

  litigation strategies so as to increase their collusive pricing power and decrease consumer power.

         21.     Bluegreen Defendants’ anticompetition strategy hinges on decreasing consumer

  bargaining power. It is absolutely vital to Bluegreen Defendants that, once consumers have signed

  a contract with them, Bluegreen Defendants not provide any possibility of escape for those

  consumers, no matter how dire the consumers’ need or the legality of the consumers’ desired

  method of escape.

                        Bluegreen Defendants’ Antagonism to M&N Law

         22.     Recently, M&N Law obtained the certification of a class in a class action lawsuit

  against Bluegreen Vacations Unlimited, Inc. on August 31, 2020. See: Attached Order as Exhibit

  1. It appears that Bluegreen Defendants did not act quickly enough to illegally deter the lawful,

  much-needed legal services offered by M&N Law.

         23.     M&N Law has been sued by Bluegreen Defendants in this lawsuit. It has also been

  sued by competitors of Bluegreen Defendants, namely Wyndham Vacation Ownership and its

  related entities, in the Middle District of Florida Case No. 8:19-cv-1895 (“Middle District Case”).

         24.     Bluegreen Defendants know that M. Scott Montgomery and W. Todd Newcomb

  are lawyers who work at M&N Law. They were aware of this prior to instigating their lawsuit in

  this case against M&N Law.




                                                  5
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 6 of 21




         25.     Bluegreen Defendants know that M. Scott Montgomery and W. Todd Newcomb

  are owners of M&N Law. They were aware of this prior to instigating their lawsuit in this case

  against M&N Law.

         26.     M. Scott Montgomery and W. Todd Newcomb are lawyers who are admitted to

  practice law in the State of Missouri.

         27.     Bluegreen Defendants know that M. Scott Montgomery and W. Todd Newcomb

  are lawyers who are admitted to practice law in the State of Missouri.

         28.     Bluegreen Defendants know that some persons who have contractual relationships

  with Bluegreen Defendants for timeshare interests believe that they have a lawyer-client

  relationship with M&N Law or M. Scott Montgomery or W. Todd Newcomb or all of them.

         29.     Many persons who have contractual relationships with Bluegreen Defendants, i.e.

  so-called Bluegreen Owners, are represented by M&N Law or its lawyers.

                            Count I – Declaratory Judgment against
                       Bluegreen Defendants regarding Litigation Privilege

         30.     M&N Law restates paragraph nos. 1 through 29 of the Counterclaim.

         31.     M&N Law has been sued by Bluegreen Defendants in this lawsuit. It has also been

  sued by competitors of Bluegreen Defendants, namely Wyndham Vacation Ownership and its

  related entities, in the Middle District Case.

         32.     In paragraph no. 12 of their Complaint in this case [DE 1], Bluegreen Defendants

  claim that M&N Law instructs, deceives, induces, or persuades its clients to stop fulfilling their

  contractual obligations to Bluegreen Defendants “as a means of facilitating the ‘exit’ or

  ‘cancellation.’”

         33.     Bluegreen Defendants knew or should have known prior to filing their Complaint

  [DE 1] that the allegation contained in paragraph no. 12 was false as applied to M&N Law.



                                                   6
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 7 of 21




          34.        In paragraph no. 13 of their Complaint [DE 1], Bluegreen Defendants implicitly

  concede this by noting that their false allegation will still be true even if written proof shows it to

  be false.

          35.        But Bluegreen Defendants are also aware that several clients of M&N Law have

  obtained favorable results as a result of their representation by M&N Law and its lawyers, M. Scott

  Montgomery and W. Todd Newcomb.

          36.        M&N Law, primarily through its lawyers, M. Scott Montgomery and W. Todd

  Newcomb, offers legal advice to its clients and does so with good faith and honest beliefs that its

  advice is legal, proper, and in the clients’ best interests.

          37.        M&N Law, primarily through its lawyers, M. Scott Montgomery and W. Todd

  Newcomb, usually base their legal advice on the facts presented to them by their clients or their

  clients’ agents.

          38.        M&N Law and Bluegreen Defendants have many actual controversies between

  them relating to timeshares.

          39.        Many clients of M&N Law honestly believe that Bluegreen Defendants have

  breached their contractual obligations to them.

          40.        Many clients of M&N Law honestly believe that Bluegreen Defendants

  fraudulently induced them to enter into contractual relationships with them.

          41.        M&N Law believes that clients whose contractual relationships have been

  materially breached by Bluegreen Defendants are entitled to breach those contractual relationships

  themselves.

          42.        Further, M&N Law also believes that if a Bluegreen Defendant sues one of its

  clients for a breach of contract and that Bluegreen Defendant has committed a prior material breach




                                                      7
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 8 of 21




  of the contract, that under Florida law, M&N Law’s client should be permitted to raise prior breach

  as an affirmative defense.

         43.     Similarly, M&N Law believes that its clients who were fraudulently induced to

  enter contractual relationships with Bluegreen Defendants are entitled to breach those contractual

  relationships—and to use such fraudulent inducement as an affirmative defense when sued for

  breach of contract by a Bluegreen Defendant.

         44.     Bluegreen Defendants do not believe that M&N Law’s clients are entitled to breach

  their contractual relationships with Bluegreen Defendants even if Bluegreen Defendants materially

  breach their contractual relationships with M&N Law’s clients or if M&N Law’s clients were

  fraudulently induced into their contractual relationships with Bluegreen Defendants.

         45.     Bluegreen Defendants also do not believe that M&N Law’s clients are entitled to

  raise an affirmative defense of prior breach even when Bluegreen Defendants committed a material

  breach first or fraudulent inducement to a breach of contract claim even when those clients were

  fraudulently induced into the contractual relationship.

         46.     M&N Law has hundreds of clients who desire terminating their legal and

  contractual relationships with Bluegreen Defendants. 1 Thus, this is one of the many actual

  controversies that M&N Law has with Bluegreen Defendants because Bluegreen Defendants do

  not want those relationships terminated.

         47.     M&N Law is entitled to rely on their clients’ versions of the facts in determining

  the proper pleadings and motions it files on behalf of its clients.




  1
   Although in the Missouri case wherein M&N Law recently obtained a class certification, there
  will have thousands of class members.

                                                    8
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 9 of 21




         48.     Bluegreen Defendants also do not believe that M&N Law should be entitled to rely

  on M&N Law’s clients’ honest or good faith understanding of facts when those clients earnestly

  desire terminating their contractual relationship with a Bluegreen Defendant.

         49.     As a result of the foregoing controversy, M&N Law seeks a declaratory judgment

  from this Court pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that:

                 (a)    M&N Law may assert an affirmative defense of prior breach on behalf of

                        its clients in lawsuits brought by a Bluegreen Defendant against M&N Law

                        clients for breach of contract when M&N Law’s clients have an honest,

                        good faith belief that a Bluegreen Defendant breached the applicable

                        contract first;

                 (b)    M&N Law may assert an affirmative defense of fraudulent inducement on

                        behalf of its clients in lawsuits brought by a Bluegreen Defendant against

                        M&N Law clients for breach of contract when M&N Law’s clients have an

                        honest, good faith belief that a Bluegreen Defendant fraudulently induced

                        the M&N Law client into the contractual relationship; and

                 (c)    M&N Law providing advice to its clients that they may legally breach their

                        contracts with Bluegreen Defendants when their clients believe they were

                        fraudulently induced into those contracts or that Bluegreen Defendants

                        breached the contracts first is reasonable, honest, good faith advice that

                        would be a valid justification such that Bluegreen Defendants may not

                        prevail in a tortious interference claim of any type against M&N Law for

                        those clients; and




                                                  9
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 10 of 21




                  (d)    For any such Bluegreen Owners who are clients of M&N Law, M&N Law

                         shall be immunized from lawsuit by Bluegreen Defendants for tortious

                         interference of any type or M&N Law shall prevail against Bluegreen

                         Defendants on any such claim.

          WHEREFORE, M&N Law respectfully requests that this Court issue a declaratory

   judgment in M&N Law’s favor as to the grounds asserted in paragraph 49, supra.

                            Count II – Declaratory Judgment against
                Bluegreen Defendants regarding Fraudulent or Deceptive Practices

          50.     M&N Law restates paragraph nos. 1 through 29 of the Counterclaim.

          51.     The contractual relationships of M&N Law’s clients with Bluegreen Defendants all

   involve M&N Law clients purchasing timeshare interests from Bluegreen Defendants.

          52.     In the vast majority of cases, M&N Law’s clients are unable to sell those timeshare

   interests either without Bluegreen Defendants’ approval or for pennies on the dollar or both.

          53.     Recently, timeshare developers have been exposed for selling timeshare interests

   that are either virtually worthless or actually worthless on the re-sale market or which have a

   negative value for the person who purchases those interests.

          54.     In an expert report by Steven L. Marshall, a Florida-Certified General Real Estate

   Appraiser, dated August 26, 2019, Marshall found that in Osceola County between 78.37% and

   86.58% of timeshare interests were resold for between $0 and $100 in 2015 and 2016. See: Expert

   Report, attached as Exhibit 4, page 38.

          55.     And yet the median sales price for a timeshare developer, such as a Bluegreen or a

   Wyndham, was between $22,990 and $27,155. See: Exhibit D, page 36.

          56.     Bluegreen Defendants’ timeshares are similarly worthless on resale markets.




                                                  10
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 11 of 21




           57.      Bluegreen Defendants’ timeshares are worthless in the hands of their purchases

   regardless of the amount of time between Bluegreen Defendants’ original sale of the timeshare

   and the attempted or consummated re-sale.

           58.      Bluegreen Defendants are aware of the certain precipitous drop in value that

   timeshares and timeshare interests have after their conveyance from Bluegreen Defendants.

   However, Bluegreen Defendants do not inform purchasers of this certainty, which constitutes a

   defect in the timeshare itself.

           59.      Regardless, it is inequitable for Bluegreen Defendants to not disclose this

   knowledge to a purchaser because Bluegreen Defendants are in a far better position to possess the

   knowledge and it would be costless to convey the knowledge to a potential purchaser.

           60.      §501.204(1), Fla. Stat., makes “unconscionable acts or practices, and unfair or

   deceptive acts or practices in the conduct of any trade or commerce” unlawful. This statute is the

   critical linchpin of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), §501.201,

   Fla. Stat., et seq.

           61.      M&N Law believes that Bluegreen Defendants’ failure to disclose the certain

   diminution of Bluegreen Defendants’ timeshare interests after their conveyance to Bluegreen

   Owners, as defined in Bluegreen Defendants’ Complaint, is a per se unconscionable practice, a

   per se unfair act, and a per se deceptive practice under FDUTPA.

           62.      Bluegreen Defendants do not believe such a disclosure is necessary or legally

   required and, in any event, does not believe that a failure to disclose the timeshare interests they

   sell to Bluegreen Owners shall certainly decrease in value to almost $0 is a per se unconscionable

   practice, a per se unfair act, or a per se deceptive practice under FDUTPA.

           63.      Many Bluegreen Owners are clients of M&N Law.




                                                   11
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 12 of 21




          64.     Bluegreen Owners who are clients of M&N Law believe that Bluegreen Defendants

   have committed a deceptive practice in failing to properly disclose that the value of the fair market

   value of the timeshare interest they purchased from Bluegreen Defendants is $0, almost $0, or

   actually negative in value.

          65.     M&N Law is being sued under false pretenses in the underlying Complaint as

   means for preventing M&N Law from serving its clients who are also Bluegreen Owners.

          66.     M&N Law and Bluegreen Defendants have an actual controversy over whether or

   not Bluegreen Defendants’ failure to disclose the certain diminution in value is a per se FDUTPA

   violation.

          WHEREFORE, M&N Law respectfully requests that this Court issue a declaratory

   judgment in M&N Law’s favor (1) finding that Bluegreen Defendants’ sales of timeshare interests

   without a proper disclosure regarding the certain diminution of value of the timeshare interest in

   the hands of a Bluegreen Owner is a per se violation of FDUTPA; (2) any Bluegreen Owner client

   of M&N Law has a right to breach their contract to purchase their timeshare interest based on this

   per se violation of FDUTPA; (3) M&N Law has an honest, good faith basis to counsel its

   Bluegreen Owner clients who did not receive a proper disclosure regarding the certain diminution

   of value of the timeshare interest that the Bluegreen Owner client may legally breach their contract

   with Bluegreen Defendants; (4) instructing Bluegreen Defendants to develop and issue a remedial

   disclosure to all Bluegreen Owners as well as a disclosure for prospective Bluegreen Owners; and

   (5) issuing any other relief necessary, including injunctive relief, to vindicate the rights and

   responsibilities announced in the judgment.

                Count III – Violation of the Clayton Act: Anticompetitive Litigation

          67.     M&N Law restates paragraph nos. 1 through 29 of the Counterclaim.




                                                    12
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 13 of 21




           68.        M&N Law brings Count III as a private cause of action under the Clayton Act,

   specifically 15 U.S.C. §15(a), which states in relevant part that “any person who shall be injured

   in his business or property by reason of anything forbidden in the antitrust laws may sue therefor
             Case 8:19-cv-01895-CEH-CPT Document 1 Filed 12/10/18 Page 5 of 71 PageID 5

   in any district court of the United States….”

           69.       10.
                     M&NBecause
                         Law is anotguarantee of this
                                      just being  suednature would violate
                                                       by Bluegreen        the FloridaIt Bar
                                                                       Defendants.           Rules
                                                                                         is also   of sued by
                                                                                                 being
             Professional Conduct if advertised directly by the lawyer and law firm defendants – the
   Wyndham Vacation Ownership and its related entities (cumulatively, “Wyndham”) in the Middle
             Montgomery Law Defendants1 -- the non-lawyer Defendants publish these advertisements and
   District Case.
             then refer any “clients” to the Montgomery Law Defendants for purported legal representation.
           70.       In bothThrough
                     11.     causesthese
                                     of action,
                                         false andM&N    Law advertisements,
                                                   misleading is being suedDefendants
                                                                             based on deceive
                                                                                      false pretenses,
                                                                                              hundreds namely,

   that its lawyers “instruct,
              of Wyndham Ownersdeceive,   induce,
                                 into retaining    or persuade”
                                                Defendants,        timeshare
                                                            including         interestLaw
                                                                      the Montgomery   owners “to stop
                                                                                          Defendants, at fulfilling

             substantial cost, to implement Defendants’ purported “cancellation” or “transfer” services related
   their contractual obligations under [timeshare contracts], as a means of facilitating the ‘exit’ or
             to their Timeshare Contracts.
   ‘cancellation.’” See: [D.E. 1, para. 12]. In the Middle District Case, the same allegation is made.
                     12.      Unfortunately for these Wyndham Owners, the “services” Defendants sell
   This is paragraph    13 of the Complaint in the Middle District Case:
            typically result in an outcome very different than what Defendants promise.

                     13.      Upon being retained, Defendants instruct, deceive, induce, or persuade Wyndham

             Owners to stop fulfilling their contractual obligations under the Timeshare Contracts, as a means

             of facilitating the “exit”, “cancellation”, or “transfer.” Even if they state otherwise in writing,

             Defendants instruct, deceive, induce, or persuade Wyndham Owners to stop making payments

             under the Timeshare Contracts. There are three purposes to doing this:

                              a.       it helps Defendants justify their fees by claiming that the Wyndham

                                       Owner is saving money by not making payments to Wyndham as required

                                       by the Timeshare Contracts;

                              b.       related to paragraph 13(a), supra, it diverts the funds of the Timeshare

                                       Owners from Wyndham to Defendants, causing Wyndham damages; and

                              c.       it ensures a Wyndham Owner will go into default, and foreclosure, on

                                       their Timeshare Contract, allowing Defendants to claim success at
             1
               Rule 4-7.13(b), Florida Rules of Professional Conduct, states, “Deceptive or inherently misleading advertisements
             include, but are not limited to advertisements that contain: (1) statements or information that can reasonably be
             interpreted by a prospective client as a prediction or guaranty of success or specific results; . . . .”


                                                                    -5-
             ORLDOCS 16582390 3

                                                                     13
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 14 of 21




   As the Court will notice, the Middle District Case allegation combines paragraphs 12 and 13 of

   the instant Complaint. The Middle District Case Complaint is attached to this Counterclaim as

   Exhibit 2.

          71.    In both cases, Bluegreen Defendants and Wyndham sue M&N Law for

   Contributory False Advertising under the Lanham Act, Tortious Interference with Contractual

   Relations, Civil Conspiracy to Commit Tortious Interference with Contractual Relations, and

   violations of FDUTPA.

          72.    Bluegreen Defendants and Wyndham are competitors. As recently as 2017,

   Wyndham was described as having a 17.40% market share for timeshares. 2 The top three

   competitors in this space combine to have a 44.57% market share.3 While Bluegreen Defendants

   are not a top three competitor, it is considered one of the market leaders, along with Wyndham,

   Marriott Vacations Worldwide, Hilton Grand Vacations, Diamond Resorts, and Disney Vacation

   Club, and Westgate Resorts.4

          73.    The timeshare industry has a relatively high concentration on the Herfindahl-

   Hirschman Index.

          74.    Both Bluegreen Defendants and Wyndham share the same counsel in their lawsuits

   against M&N Law.




   2
           https://www.marketwatch.com/press-release/vacation-ownership-timeshare-market-report-
   2020-2026-competitive-analysis-proposal-strategy-top-addressable-targets-key-requirements-
   wyndham-marriott-vacations-worldwide-hilton-grand-vacations-2020-07-31
   3
     Id.
   4
        https://www.prnewswire.com/in/news-releases/global-vacation-ownership-timeshare-market-
   2019-analysis-by-key-company-type-regions-opportunities-and-forecast-2023-report-by-
   reportsnreports-812339755.html

                                                 14
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 15 of 21




          75.     Bluegreen Defendants and Wyndham, especially Wyndham, have pursued

   aggressive litigation strategies against any lawyer or non-lawyer entity that assists persons seek

   releases from their obligations to Bluegreen Defendants and/or Wyndham, respectively.

          76.     These aggressive litigation strategies are entirely predicated upon false pretenses,

   namely, that defendants like M&N Law are encouraging their clients to stop paying their

   obligations to companies like Bluegreen Defendants, and without any honest, good faith belief

   about the advice being in the clients’ interests.

          77.     In fact, clients seek out and are desperate for the help of M&N Law.

          78.     The reason why Bluegreen Defendants has filed this lawsuit is that it is a part of

   Bluegreen Defendants’ conscious efforts to decrease competition in the timeshare industry.

          79.     This case, and the identical litigation being promulgated by Wyndham against

   M&N Law and many other defendants in federal courts around Florida and, upon information and

   belief, around the country, is solely the result of a concerted strategy on the part of Bluegreen

   Defendants along with its competitors to decrease competitive pressures in the timeshare industry.

   An example and quite non-exhaustive list of the anticompetitive litigation is attached as Exhibit 3.

          80.     Bluegreen Defendants’ lawsuit in this case is an example. This case represents an

   attempt to put M&N Law out of business, at least insofar as Bluegreen Owners are concerned,

   without regard to the legitimate services M&N Law provides. To the contrary, Bluegreen

   Defendants’ sole intention is to reduce its need to cater to the Bluegreen Owners, to manage its

   contractual relationships legally, and to give it more pricing power.

          81.     Because the timeshare market is already so consolidated, Bluegreen Defendants

   already has very significant pricing power. But by eliminating M&N Law from helping Bluegreen




                                                       15
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 16 of 21




   Owners, Bluegreen Defendants will augment its pricing power and decrease competition in the

   timeshare market.

          82.       Upon information and belief, Bluegreen Defendants contributes to and is a member

   of ARDA. Several members of ARDA have explicitly communicated with each other and agreed

   to pursue these cases so as to decrease competition among them and raise all of their pricing power

   on timeshares.

          83        Thus, the agreements and actions taken by Bluegreen Defendants, in concert with

   its competitors, is a combination in the form of trust or conspiracy in restraint of trade prohibited

   by 15 U.S.C. §1. Additionally, the lawsuits themselves promulgated by Bluegreen Defendants

   against timeshare exit entities and attorneys, including the underlying Complaint in this case, are

   a restraint of trade or commerce prohibited by 15 U.S.C. §1.

          84.       Bluegreen Defendants’ violations described in paragraph 83, supra, are violations

   of antitrust laws described in 15 U.S.C. §15(a).

          85.       M&N Law has been directly harmed by Bluegreen Defendants’ anticompetitive

   actions because it has had to incur exorbitant legal fees, is uncertain about its ability to continue

   providing legal services in Missouri, is uncertain about being able to continue helping timeshare

   interest owners, has suffered reputational harm and injury, and has received fewer clients.

   Additionally, M&N Law has had existing errors and omissions insurance policies canceled and

   prospective policies have had dramatically raised premiums. This is a direct harm as a result of

   Bluegreen Defendants’ anticompetitive conduct.

          86.       M&N Law is also entitled to injunctive relief against Bluegreen Defendants for

   their current lawsuit in this case, as well as against any other timeshare companies asserting the




                                                      16
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 17 of 21




   same causes of action (such as Wyndham in the Middle District Case) due to the companies’

   violation of antitrust laws under 15 U.S.C. §26.

          87.      The public interest would be served by injunctive relief because M&N Law offers

   a much-needed service to members of the public, they are lawful members of the Missouri Bar,

   and their ability to represent clients without unfair hindrance and litigation should be protected.

          WHEREFORE, M&N Law requests that this Court find that M&N Law has been

   damaged as a result of Bluegreen Defendants’ violations of antitrust laws per 15 U.S.C. §15(a),

   and award a judgment of damages in M&N Law’s favor consisting of threefold damages sustained

   by M&N Law, which continue to accrue as of this date, the cost of the counterclaim, other

   reasonable attorney fees, and, upon motion, simple interest on actual damages per 15 U.S.C.

   §15(a). M&N Law also requests that this Court award injunctive relief under 15 U.S.C. §26 by

   staying the underlying litigation against M&N Law in this case, and applying a nationwide

   temporary restraining order against all timeshare companies from pursuing M&N Law in similar

   litigation until this Count III can be resolved. M&N Law also requests any other relief that this

   Court deems just and proper.

                             Count IV – Declaratory Judgment against
                   Bluegreen Defendants regarding Anticompetitive Securitization

          88.      M&N Law restates paragraph nos. 1 through 29, 72 through 75, and 82 of the

   Counterclaim.

          89.      Bluegreen Defendants, but particularly Bluegreen Vacations Corporation (“BVC”),

   have competitive strategies that depend crucially on the profits obtained by financing timeshare

   purchases to Bluegreen Owners.




                                                      17
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 18 of 21




          90.     On or around October 15, 2020, BVC completed a private offering and sale of

   approximately $131 million in timeshare financing-backed securities.5

          91.     A timeshare financing-backed security is a type of mortgage-backed security.

   Mortgage-backed securities “are debt obligations that represent claims to the cash flows from pools

   of mortgage loans, most commonly on residential property.”6 Instead of pools of mortgage loans,

   BVC and companies like it pool timeshare financing arrangements.

          92.     All of the leaders in the timeshare industry issue such securities. On or around

   August 13, 2020, Wyndham issued about $575 million in said securities.7 On or around July 15,

   2020, Westgate issued about $275 million of them.8

          93.     Investors purchase the securities and receive payments later on based on the coupon

   rate, which is bid upon competitively.

          94.     BVC, like its competitors in this oligopolistic market, uses the funds it receives

   from these offerings to pay down debt as well as various operating and corporate expenses.

          95.     The value of these securities depends crucially on risk. The greater the risk, the

   higher the coupon rate. The lesser the risk, the lower the coupon rate. Thus, the Wyndham Class

   A note at a coupon of 1.33% signifies it is less risky and based on a more dependable revenue

   stream than either the Bluegreen Class A note at a coupon of 1.55% or the Westgate Class A note




   5
               https://www.businesswire.com/news/home/20201015006046/en/Bluegreen-Vacations-
   Corporation-Completes-131-Million-Securitization-of-Vacation-Ownership-Receivables
   [Accessed: October 21, 2020]
   6
     https://www.sec.gov/fast-answers/answersmortgagesecuritieshtm.html [Accessed: October 21,
   2020]
   7
         https://www.prnewswire.com/news-releases/wyndham-destinations-completes-575-million-
   term-securitization-301112142.html [Accessed: October 21, 2020]
   8
           https://www.prnewswire.com/news-releases/westgate-resorts-completes-securitization-of-
   275m-in-timeshare-loans-301094032.html [Accessed: October 21, 2020]

                                                   18
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 19 of 21




   with its coupon of 2.713%. This is similar in concept to how property tax certificates are bid down

   by property appraisers across Florida.

           96.     When one timeshare interest owner defaults on her or his payments under a

   financing agreement with BVC, this does not present a major problem for BVC. But when one

   hundred timeshare interest owners default, or a thousand, it gets in the way of BVC’s ability to

   offer less risky securities. This, in turn, interferes with BVC’s ability to finance its operations, pay

   down its debt, and compete.

           97.     As a result of the agreement between Bluegreen Defendants, its competitors, and

   ARDA, or at the very least their illegal collusion, lawsuits featuring the same baseless causes of

   action without any good faith evidentiary basis prior to initiating the litigation have been filed

   against M&N Law and many other persons or entities who help timeshare interest owners get

   financial relief from alleged timeshare obligations.

           98.     Bluegreen Defendants’ design, and that of their competitors, is anticompetitive.

   They desire that their litigation decrease the riskiness of the securities they offer and thereby

   decrease the amount they have to pay investors back in the future based on the coupon.

           99.     As a result of Bluegreen Defendants’ design, and that of their competitors, investors

   pay more up front for the timeshare financing-backed securities and also receive less back than

   they would have if there had been true competition in the securities offerings.

           100.    M&N Law believes that Bluegreen Defendants’ litigation against it, as well as the

   litigation from industry leader Wyndham, is anticompetitive and a violation of the Clayton Act

   because it runs afoul of antitrust laws due to the harm it creates to investors.




                                                     19
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 20 of 21




          101.    Bluegreen Defendants do not believe that its litigation against M&N Law is

   anticompetitive or that its litigation runs afoul of antitrust laws and it does not believe that its

   concerted litigation strategy has harmed any investors.

          102.    As a result of the foregoing controversy, M&N Law seeks a declaratory judgment

   from this Court pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, that Bluegreen

   Defendants’ lawsuit against M&N Law in the underlying claim here is anticompetitive because of

   the harm it creates to investors in its timeshare financing-backed securities.

          WHEREFORE, M&N Law respectfully requests that this Court issue a declaratory

   judgment in M&N Law’s favor finding that (1) Bluegreen Defendants’ lawsuit against M&N Law

   in the underlying claim [DE 1] is anticompetitive because of the harm it creates to investors in its

   timeshare financing-backed securities; (2) Bluegreen Defendants’ lawsuit should be enjoined

   and/or dismissed immediately due to its anticompetitive nature; (3) any other anticompetitive

   lawsuit against M&N Law be enjoined and/or dismissed immediately due to its anticompetitive

   nature; and (4) any other relief, including injunctive relief, necessary to vindicate the rights and

   responsibilities otherwise declared in this judgment.



                                    ATTORNEY FEES DEMAND

          Lawyer Defendants are entitled to their attorney fees and costs necessary in defending all

   actions brought by Bluegreen Defendants and in prosecution of their claims against Bluegreen

   Defendants.




                                                    20
Case 1:19-cv-24704-JEM Document 68 Entered on FLSD Docket 11/29/2020 Page 21 of 21




                                       JURY TRIAL DEMAND

          Under Fed. R. Civ. P. 38(b), Lawyer Defendants demand a jury trial on all issues of fact so

   triable in the claims brought by Bluegreen Defendants in their Complaint [DE 1] and M&N Law

   does so as regards all counts so triable in the Counterclaim.



          Dated: November 29, 2020.

                                                        Respectfully submitted,

                                                        /s/ Christian W. Waugh
                                                        Christian W. Waugh, B.C.S. [FBN 71093]
                                                        Board Certified Real Estate Attorney
                                                        Morgan Fayocavitz [FBN 1015835]
                                                        WAUGH LAW, P.A.
                                                        321 N. Crystal Lake Drive, Ste. 207
                                                        Orlando, FL 32803
                                                        Email: cwaugh@waughpa.com
                                                        Email: mfayocavitz@waughpa.com
                                                        Email: rwood@waughpa.com
                                                        Telephone: 321-800-6008
                                                        Fax: 844-206-0245

                                                        Counsel for Lawyer Defendants



                                    CERTIFICATE OF SERVICE

          I hereby certify that on November 29, 2020, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF system and that counsel for Bluegreen Defendants.

                                                        /s/ Christian W. Waugh
                                                        Christian W. Waugh




                                                   21
